SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 16, 2012 Littlefield Corporation (Exact name of registrant as specified in its charter) Delaware 0-24805 74-2723809 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 2501 North Lamar Boulevard Austin, Texas 78705 (Address of principal executive office) Issuer's telephone number: (512) 476-5141 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. At the Littlefield annual meeting of stockholders held on May 16, 2012, the stockholders elected each of the following individuals to serve on the Board of Directors for a one year term. Proposal #1 Nominees Votes For Votes Withheld Broker Non Votes Jeffrey L Minch Carlton R Williams Jr Alfred T Stanley Michael L Wilfley Charles M Gillman Gregory S Marchbanks In addition, the following proposals were voted on and approved at the Annual Meeting. Proposal#2 Votes For Votes Against Abstentions Broker Non Votes Proposal to ratify the appointment of Padgett, Stratemann & Co. LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012 Proposal#3 Votes For Votes Against Abstentions Broker Non Votes Proposalto ratify adoption of the 2012 Stock Option Plan Proposal#4 Votes For Votes Against Abstentions Broker Non Votes Proposal to ratify adoption of the 2012 Employee Stock PurchasePlan In addition, the following advisory proposals were voted on at the Annual Meeting. Proposal#5 Votes For Votes Against Abstentions Broker Non Votes Advisory vote regarding the compensation of the President and CEO Proposal#6 Votes For Votes Against Abstentions Broker Non Votes Advisory vote regarding the compensation of the Board of Directors SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LITTLEFIELD CORPORATION Date:May 16, 2012 /s/ Richard S. Chilinski Richard S. Chilinski Executive Vice President & Chief Financial Officer
